 

Exhibit 10.1

 

AMENDMENT NO. 2

TO AUTOMATIC ANNUITY REINSURANCE AGREEMENT

 

This AMENDMENT NO. 2 TO AUTOMATIC ANNUITY REINSURANCE AGREEMENT, dated as of
June 1, 2006 (“Amendment No. 2”) is by and between ALLSTATE LIFE INSURANCE
COMPANY OF NEW YORK (the “Cedent”) and ALLSTATE LIFE INSURANCE COMPANY (the
“Reinsurer”).

 

WHEREAS, the Cedent and the Reinsurer entered into that certain Automatic
Annuity Reinsurance Agreement dated as of January 2, 2004 (as subsequently
amended, the “Agreement”), whereby the Cedent ceded to the Reinsurer 100% of
liabilities arising out of certain variable annuity policy riders issued by the
Cedent.

 

WHEREAS, the Cedent and Reinsurer entered into Amendment No.1 to the Agreement,
effective January 1, 2005.

 

WHEREAS, the parties mutually desire to terminate the Agreement and to have the
Cedent fully recapture all liabilities ceded pursuant to the Agreement (the
“Policy Liabilities”), upon the terms and conditions set forth in this Amendment
No. 2.

 

NOW THEREFORE, in consideration of the above stated premises and the mutual
agreements set forth below, the parties agree as follows:

 

1.              The Cedent and the Reinsurer agree that the Agreement shall be
deemed terminated as of 11:59 p.m. on June 1, 2006 (“Recapture Date”). 
Furthermore, as of the Recapture Date, the Cedent shall be deemed to have
recaptured all Policy Liabilities from the Reinsurer.  As such, as of the
Recapture Date, the Reinsurer shall be deemed to have;

 

(i)                                     ceded, transferred, and assigned to the
Cedent all Policy Liabilities; and

 

(ii)                                  sold, transferred, and assigned to the
Cedent, any and all of the Reinsurer’s right, title, and interest in and to all
gross premiums, premium adjustments, amounts recoverable from reinsurers, and
other similar payments and receivables that are or may be due or payable  under
the Reinsured Riders.

 

The parties shall cooperate with each other in delivering such other documents,
instruments and certificates as the other party may reasonably request to
further effectuate this recapture.

 

The Cedent and the Reinsurer agree that this recapture is being effected by
mutual agreement under the terms of this Amendment No. 2.  The terms of Article
IX of the Agreement are inapplicable to this recapture.

 

--------------------------------------------------------------------------------


 

2.              Within forty-five (45) calendar days following the Recapture
Date, the Reinsurer shall transfer to the Cedent cash or invested assets
including accrued interest with market value equal to the statutory reserves
associated with the recaptured liabilities.  The applicable portion of these
items will be calculated as of the Recapture Date.

 

Initially capitalized terms not otherwise defined herein shall have the same
meaning as set forth in the Agreement.

 

IN WITNESS HEREOF, the parties hereto have caused this AMENDMENT NO. 2 TO
AUTOMATIC ANNUITY REINSURANCE AGREEMENT to be executed by their respective duly
authorized officers as of the date first above written.

 

ALLSTATE LIFE INSURANCE COMPANY OF NEW YORK

 

By

 

 

 

 

 

Title

 

 

 

 

ALLSTATE LIFE INSURANCE COMPANY

 

By

 

 

 

 

 

Title

 

 

 

--------------------------------------------------------------------------------

 